Citation Nr: 0917103	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-37 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to disability compensation withheld by VA to 
recoup military separation pay.

2.  Entitlement to service connection for arthritis of the 
hands.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The Veteran served on active duty from October 1962 to 
October 1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Albuquerque, New Mexico 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In an October 2005 rating decision, 
the RO granted service connection for disabilities and 
assigned disability ratings, with a combined rating of 30 
percent.  In the accompanying award letter, the RO informed 
the Veteran that VA would withhold his total compensation 
from August 2004 through October 2005 to recoup military 
retired pay that he received, and beginning in November 2005 
to recoup military separation pay that he received.  The 
Veteran appealed the withholding to recoup the separation 
pay.  In a March 2007 rating decision, the RO denied service 
connection for arthritis of the hands.

The issue of service connection for arthritis of the hands is 
addressed in the remand portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In September 1979, the U. S. Army paid the Veteran 
$15,000.00 in military readjustment or separation pay.

2.  In 1982 and 1983, the Department of Defense withheld 
payment of the Veteran's military retirement pay until the 
$15,000.00 separation pay was recouped.


CONCLUSION OF LAW

As the Department of Defense recouped the Veteran's 
$15,000.00 military separation pay, the Veteran is entitled 
to payment of VA disability compensation that VA withheld to 
recoup the same separation pay.  38 U.S.C.A. § 5304(a) (West 
2002); 38 C.F.R. § 3.700 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appeal of Withholding

In July 2004, the Veteran submitted a claim for service 
connection for multiple disabilities.  In an October 2005 
rating decision, the RO granted service connection for some 
of the claimed disabilities; specifically, lumbar spine disc 
disease, rated as 10 percent disabling; cervical spine 
arthritis, rated at 10 percent; left ankle arthritis, rated 
at 10 percent; tinnitus, rated at 10 percent; bilateral 
hearing loss, rated at 0 percent; and right leg gunshot wound 
residuals, rated at 0 percent.  The combined disability 
rating was 30 percent.  In the accompanying award letter, the 
RO informed the Veteran that VA would withhold his total 
compensation from August 2004 through October 2005 to recoup 
military retired pay that he received, and beginning in 
November 2005 to recoup military separation pay that he 
received.

The Veteran appealed the withholding to recoup the separation 
pay.  He reports that his separation pay was previously 
recouped by his service department, the United States Army.  
He states that the Army withheld the separation pay from his 
military retirement pay, and did not begin to pay him 
retirement pay until the separation pay was recouped.

Unless military retirement pay is waived, not more than one 
payment of disability compensation and military retirement 
pay will be made concurrently to any person based on that 
person's service.  38 U.S.C.A. § 5304(a); 38 C.F.R. § 3.700.  
For a veteran who has received military separation pay, 
receipt of disability compensation is subject to recoupment 
of the separation pay.  38 C.F.R. § 3.700(a)(5).

One of the Veteran's service separation certificates (DD Form 
214) addresses the period from a September 1979 reenlistment 
to his October 1982 retirement.  That certificate indicates 
that readjustment pay of $15,000. was paid to the Veteran in 
September 1979.  In his October 2005 notice of disagreement 
(NOD), the Veteran reported that in 1982 and 1983, the Army 
recouped the military readjustment or separation pay that he 
received in 1979.  He indicated that the Army withheld his 
military retirement pay until the readjustment or separation 
pay was recouped.

In a May 2006 letter, the RO sought information on the issue 
from the Defense Finance and Accounting Service (DFAS).  The 
RO asked DFAS whether the Veteran's $15,000. separation pay, 
which had been shown on his DD 214 as readjustment pay in 
September 1979, had been recouped.

A September 2006 VA report of contact indicates that an RO 
staff member spoke by telephone with a DFAS staff member.  
The DFAS staff member stated that the $15,000. separation pay 
was never recouped from the Veteran's retirement pay.

In December 2006, the Veteran submitted copies of statements 
from his Army retirement pay in 1982 and 1983.  The 
statements show that from November 1982 to September 1983 his 
retirement pay was withheld to collect a debt to the 
Department of Defense.

In January 2007 letter, a DFAS claims examiner informed the 
RO that Army pay records from 1983 were not available; so 
DFAS could not verify whether the Veteran's separation pay 
was recouped from his retirement pay.

A May 2007 VA report of contact shows that an RO staff member 
spoke by telephone with a DFAS staff member.  The DFAS staff 
member reported that the Veteran's $15,000. separation pay 
was recouped by DFAS by August 1983, and that VA did not need 
to recoup that amount again.

The 1982 and 1983 Army payment statements show withholding of 
the Veteran's retirement pay.  Although initially there was 
difficulty in obtaining verification, DFAS ultimately 
verified that DFAS recouped the Veteran's separation pay by 
1983.  The evidence shows that DFAS recouped the separation 
pay.  Therefore, VA's recoupment of the same separation pay 
was duplicative, and must be reversed.  The Board grants VA 
payment to the Veteran of the $15,000. in VA compensation 
that VA withheld to recoup the separation pay.

The Board is granting the benefit sought on appeal, payment 
to the Veteran of the disability compensation that VA 
withheld to recoup military separation pay.  Therefore, it is 
not necessary to discuss VA's duties to notify or assist the 
Veteran in substantiating that claim.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).


ORDER

Entitlement to payment of disability compensation that VA 
withheld to recoup $15,000.00 in military separation pay is 
granted.


REMAND

In August 2006, the Veteran submitted a claim for service 
connection for arthritis of the hands.  The RO denied that 
claim in a March 2007 rating decision.  A July 2007 statement 
from the Veteran includes a notice of disagreement (NOD) with 
the March 2007 rating decision.  In an August 2008 rating 
decision, the RO again denied service connection for 
arthritis of the hands.

When a claimant files a timely NOD, the agency of original 
jurisdiction (in this case, the RO) must prepare and send to 
the claimant a statement of the case (SOC).  38 U.S.C.A. 
§ 7105(d).  While the RO issued a second rating decision 
regarding service connection for arthritis of the hands, the 
RO has not sent the Veteran an SOC in response to the July 
2007 NOD as to that issue.  When a claimant submits an NOD, 
and the RO does not issue an SOC, the Board should remand the 
matter to the RO for the issuance of an SOC.  Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  The Board remands 
the service connection claim to the RO to issue an SOC.

Accordingly, the case is REMANDED for the following action:

The AMC/RO should issue a statement of the 
case with regard to the claim for service 
connection for arthritis of the hands.  
The Veteran must be advised of the time 
limit in which he may file a substantive 
appeal.  Then, only if the appeal is 
timely perfected, the issue should be 
certified to the Board for further 
appellate consideration. 

The Board intimates no opinion as to the ultimate outcome of 
this claim.  The Veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


